Citation Nr: 1300362	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to November 1952. 

This matter initially came before the Board of Veterans'Appeals (Board) on appeal from a rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, implementing a January 2006 Board decision, the RO issued a February 2006 rating decision that granted service connection for a left leg disorder, tinea unguium and varicose veins (residuals of frostbite/cold injury).  A 20 percent rating was assigned effective from September 23, 1997, the date of the claim.  The RO also assigned a separate 10 percent rating for peripheral neuropathy of the left lower extremity (a residual of frostbite), effective September 6, 2000, the date of an EMG and nerve conduction study showing peripheral neuropathy.  The Veteran disagreed with the ratings awarded; and, the current appeal ensued. 

In April 2008, the rating for left leg disorder, tinea unguium and varicose veins, residuals of frostbite was increased to 40 percent, effective September 23, 2004 and in March 2010, the rating for neuropathy of the left lower leg was increased to 40 percent, effective November 9, 2009. 

This matter was previously before the Board in October 2010 at which time it was remanded for additional development.  The case was returned in February 2012, at which time the Board denied a rating in excess of 20 percent for left leg disorder, tinea unguium and varicose veins, residuals of frostbite from September 23, 1997 to July 23, 2004 and in excess of 40 percent from September 23, 2004 to November 4, 2009.  The Board denied a rating in excess of 10 percent from September 6, 2000 to April 21, 2008 for neuropathy of the left lower leg.  

In the same decision, the Board assigned a rating of 30 percent, for tinea unguium and varicose veins of the left lower extremity, effective July 23, 2004 and a 50 percent rating, effective November 5, 2009.  A 20 percent rating, for neuropathy of the left lower leg was assigned effective April 21, 2008.  The Board also referred the issue of entitlement to TDIU to the Agency of Original Jurisdiction (AOJ).

The Veteran appealed the Board decision (to the extent that the TDIU issue was referred to the AOJ as opposed to remanded) to the United States Court of Appeals for Veterans Claims (Court).  In an October 2012 Order, the Court granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that referred the TDIU issue for additional development and readjudication consistent with the directives contained therein.  [The Board's decisions with regard to the increased rating claims were not disturbed.]  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to a March 2010 rating decision granting an increased rating for his service-connected neuropathy of the left, leg the Veteran submitted a statement requesting TDIU.  See Veteran's April 2010 statement.  The record also contains additional evidence regarding the Veteran's employability and suggesting that his service-connected disabilities may have rendered him unemployable.  See November 2009 VA examination.  

With respect to the issue of entitlement to TDIU, the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  

In the Joint Motion for Remand, citing to Rice, the parties agreed that the Board erred in referring, rather than remanding the Veteran's claim for entitlement to TDIU.  The Board notes that no action appears to have been taken by the RO on its referral of the TDIU in nearly a year.  Such is disappointing as it lends credence to the parties determination that the referral was prejudicial to the Veteran.   

As noted, the Veteran has indicated that he is unemployable due to his service-connected disabilities.  Moreover, it appears that he currently meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the most recent VA examination report in November 2009 provides some information with regard to the Veteran's service-connected left leg disabilities, it does not yield an explicit opinion as to whether his unemployment is attributable solely to them.  Therefore, the Board must remand the Veteran's claim for a VA examination in which an examiner addresses the effect of all of the Veteran's service-connected disabilities and makes a determination as to whether it precludes the Veteran from engaging in substantially gainful employment.

The Board notes that following the May 2011 SSOC, medical records, available through the Compensation and Pension Records Interchange (CAPRI), were uploaded to the Veteran's electronic Virtual VA folder in December 2011.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  





(CONTINUED NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should issue to the Veteran a VCAA notice letter pertaining to his TDIU claim.  

2.  Then, refer the Veteran for an appropriate VA examination.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, at least as likely as not (i.e., probability of 50 percent or greater) that his service-connected disabilities would prevent him from obtaining or keeping gainful employment, taking into consideration the Veteran's level of education as well as any special training and previous work experience.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any of these benefits remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

